UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    5/18/21
JULIE SMALL,
            Plaintiff,                             18-CV-5659 (BCM)
-against-                                          SETTLEMENT REFERRAL ORDER
MERRICK GARLAND,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       At the request of the parties, this action is referred to the Hon. Stewart D. Aaron, United

States Magistrate Judge, for settlement. The parties are directed to contact Judge Aaron’s

chambers directly, no later than May 20, 2021, to schedule the settlement conference.

Dated: New York, New York
       May 18, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
